Citation Nr: 1817450	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for vertiginous migraines, headaches of an unspecified nature.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include panic disorder with or without agoraphobia, major depressive disorder, and anxiety (psychiatric disability).

5.  Entitlement to an increased rating for hypertension, currently evaluated as noncompensable.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened, and the appeal is granted to this extent only.

Entitlement to a 50 percent rating for vertiginous migraine headaches is granted.

The appeal as to the issue of increased rating for hypertension is dismissed.


FINDINGS OF FACT

1.  At the Board hearing in May 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, requested a withdrawal of his appeal as to the issue of an increased rating for hypertension.

2.  In an unappealed rating decision dated in July 2008, service connection for a left hip disability was denied on the basis that no disability was present. 

3.  Evidence received since the July 2008 rating decision denying service connection for a left hip disability includes medical evidence and the Veteran's hearing testimony.  This evidence relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

4.  Since July 1, 2008, the Veteran experienced migraine headaches.  He also experienced dizziness and sinus symptoms.  The Veteran was able to work during this period, but has had to take time off or leave early, as his condition worsened.  Presently, the Veteran suffers frequent, more than once per month, prolonged prostrating headaches accompanied by nausea and vomiting.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of increased rating for hypertension have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a left hip disability.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  For the entire period on appeal, the criteria for a 50 percent rating for the Veteran's headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.124(a), 4.130, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1988 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the Board in a May 2017 teleconference hearing.  A transcript of that hearing is of record. 

The psychiatric claim certified for appeal has been characterized by the Agency of Original Jurisdiction (AOJ) as service connection for panic disorder.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, medical treatment records reflect that the Veteran has diagnoses of anxiety and other psychiatric conditions.  As such, the claim has been recharacterized, as reflected above. 

As such, a VA examination is required to determine the etiology of the Veteran's current right wrist disabilities and their relation to his service-connected right wrist disability based on limited range of motion.

The issue of entitlement to service connection for vertigo, as secondary to service-connected headaches has been raised by the record in the March 2011 medical report.  See March 2011 Ear Nose and Throat (ENT) report from Douglas Holmes, MD.  The Board notes that it is unclear from the record whether the disorder is a separate disorder, whether it constitutes the same disability as his already service-connected headache disorder and is merely a symptom thereof, or whether it has been caused by the service-connected headache disability.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

The claims for service connection for an acquired psychiatric disability and a left hip disability are being remanded are REMANDED to the AOJ.

1.  WITHDRAWAL

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the issue of an increased rating for hypertension which was on appeal.  See May 2017 hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of increased rating for hypertension.  The appeal as to that issue is dismissed.

2.  NEW AND MATERIAL EVIDENCE 

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C. § 5108 (2012); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed a request to reopen his claim for entitlement to service connection for left hip disability in June 2010.  His claim was previously denied in July 2008, as there was no evidence of a current disability or evidence of a chronic disability in service.  At the time of the July 2008 denial, evidence of record included private medical treatment records, and service personnel records.

Since the last final denial, evidence added includes additional medical treatment records, lay statements, and the Veteran's hearing testimony, evidence which reflects a current diagnosis, which addresses an unestablished fact necessary to substantiate the claim. 

Based on a review of this new evidence, and the low standard for reopening claims, the Board finds that the new and material criteria under 38 C.F.R. § 3.156 (a) have been satisfied, and the claim for service connection for a left hip disability is reopened.

3.  INCREASED RATINGS FOR HEADACHES

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected migraine headache disorder is rated under DC 8100.  See 38 C.F.R. § 4.124a.  Under these criteria, a 50 percent rating is warranted if the veteran's headaches are with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is assigned for prostrating attacks averaging of one in 2 months over the last several months.  A non-compensable rating is assigned for less frequent attacks of headache.

The Veteran initially filed a claim for service connection for headaches in March 2008.  The Veteran was granted a non-compensable rating from July 1, 2008 for vertiginous migraine headaches under this code in a rating decision dated July 28, 2008.  

The Veteran's contention is that he has experienced migraine headaches for many years.  He stated that his earliest recognition of these headaches was in early 2000.  He further alleged that initially he made numerous visits to the doctor; however, the only medication he received was a 60 day supply of Motrin 800 milligrams.  He indicated that after his condition worsened, he was prescribed Tramadol at 50 mgs; however he was not tolerant of the drug.  He was later prescribed Meclizine to help with nausea and vertigo; which is a side effect of his headaches.  The Veteran indicated that he presently utilizes over the counter medications to control his migraines.  The Veteran asserted that his migraines keep him in bed, and that he has missed time from work, as well as his ability to enjoy time with his son.  The Veteran maintains that this disability affects the quality of his life.  See Veterans Correspondence, May 2017.

The Board finds that during the entire rating period, the Veteran has shown symptoms of headache warranting a rating of 50 percent due to the severity and frequency of his condition.

The Veteran indicated that he experienced frequent headaches.  He also stated that he was constantly dizzy.  He recalled that the he had been to the emergency room for a migraine headache on one occasion.  The Veteran relayed his other conditions, including clogged sinuses.  He indicated that he was diagnosed with vertigo at the Womack Acute Care Clinic.  He also reported ringing in his ears, and feeling as if he was going to fall over.  See Veteran's statement, June 4, 2010.  

A clinical progress note from June 2010 at the Cape Fear Family Medical Center revealed that the Veteran had complained of dizziness, and that he was seen for rhinitis and prescribed Clarinex as well as Nasacort.

In an August 2010 statement, the Veteran's supervisor, J. G., indicated that the Veteran complained of headaches and had to take time off from work due to the headaches.  See lay statement, August 2010.  

The Veteran's spouse submitted a statement in August 2010.  In it, she indicated that she observed the Veteran's complaints of headaches and witnessed him taking medication for headaches and migraines on a daily basis.

The Veteran was afforded a VA examination in March 24, 2011.  The examiner diagnosed him with vertiginous migraines.  His symptoms included dizzy spells with headaches.  The examiner indicated that the Veteran's headache symptoms could be described as "head pain, nausea, and sensitivity to light, and throbbing migraines."  The Veteran told the examiner that when he suffered a headache, he had to stay in bed and that he was unable to do anything.  He reported that the severity level of pain with respect to his headaches is 10 on a scale of 1-10.  He said that he experienced headaches on average five times per week, which lasted three hours.  He was prescribed Motrin.  He stated that he had flare-ups as often as five times a month and lasting for three days.  See VA Examination, March 24, 2011.

A January 2012 clinical progress from Cumberland Neurology PA indicated that the Veteran was getting headaches almost daily.  They were reported as typically mild, but that the Veteran's experienced photosensitivity.  He was prescribed Tramadol.  

March 2012 clinical notes report reports indicated that the Veteran's headache symptoms were improving.  He still suffered tingly dysesthesia of the head.  He also experienced dizziness, but he had had only had one migraine since his last visit to the clinic.  Clinical progress notes from March 2012 and July 2012 indicated that he experienced "complicated headache syndrome."  See Clinical Progress Notes, Clinical Neurology PA.

During a July 2014 VA examination, the Veteran was also noted to have chronic sinusitis as well as headaches.    

The Veteran submitted an April 2017 Headache Disability Benefits Questionnaire   (DBQ), which was filled out by a private physician.  The physician stated that the Veteran experienced migraines and headaches.  The examiner reported that the Veteran suffered pulsating and throbbing headache pain, pain on both sides of his head, pains worse with physical activity, all usually accompanied with nausea and vomiting.  He was reported to have sensitivity to light and changes in vision.  The examiner noted in the report that the Veteran suffered prostrating attacks more frequently than once per month, and that the attacks were prolonged.  On question 7 of the DBQ, the examiner noted that the Veteran had had multiple loss-time events every month due to his headaches.  Furthermore, the physician noted that the Veteran became intolerant of some of the drugs prescribed to offer relief, such as an adverse reaction to Methocarbamol, and that he suffered paresthesia and weakness from the drug.

The Veteran indicated that he could not function while taking Tramadol, as it put him to sleep.  He also had a bad reaction from the drug Meclizine.  As result of his intolerance, the Veteran was forced to take over the counter medications for his migraine headaches, which likely precluded as significant a relief as prescription medications.  See Veteran's statement May, 2017.   

At the hearing before the Board in May 2017, the Veteran stated that he experienced prostrating migraine headaches at least six to eight times a month.  He asserted that when he gets these attacks, he puts on sunglasses and sometimes turns out the lights, or take a nap if he is able.  He stated that he takes three to five medicines that he carries around with him.  See Hearing Transcript, page 3.

The Board finds that during the period on appeal, the Veteran has shown that he suffers a severe and chronic severe economic inadaptability as a result of his headache disability condition.  He stated that he works in a Veteran-friendly environment, which is understanding of his condition, but that he has had to miss work because of his headaches.  He indicated that he is an instructor, and when he has headaches he cannot have the lights in his eyes from standing behind the podium.  See Hearing Transcript, page 4.  Although he has maintained employment, the Veteran projected that he misses 12 to 16 hours of work time per month due to his disability.  As such, his headache condition has been productive or severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440 (2004) (the term productive or severe inadaptability is not limited to inability to work or unemployability).  It is enough that his ability to work has been severely hampered by his headache condition to warrant a 50 percent rating.

Furthermore, in addition to his increasingly severe headache disability, he has had additional symptoms including vertigo, dizziness, and sinus symptoms.  The medical evidence suggests also that the Veteran has been unable to take various medications which control his headaches.  For example, in July 2012, the provider indicated that the Veteran may have been overusing the product Clarinex, however, if he ceased to use the product, his headaches and dizziness would return.  See Clinical Progress notes, Cumberland Neurology, July 2012.  Given the totality and severity of his condition, a 50 percent rating is warranted for the entire rating period. 

The Veteran is not entitled to a higher rating than 50 percent under a separate neurological DC.   On physical examination in March 2011, the examiner noted that the Veteran's coordination, speech, orientation, memory, and cranial nerve function were all normal.  The Veteran does not suffer impairment of the motor sensory, or mental function.  He did not exhibit psychotic manifestations or speech disturbances, impairment of vision, disturbance of gate.  Further he has not experienced a partial loss of use of one or more extremities or other neurological disabilities as a result of his headache condition, which would warrant a higher rating under a separate DC.  (The issue of vertigo has been referred to the AOJ, as reflected above.)  

For the aforementioned reasons, a 50-percent disability rating is warranted throughout the entire period on appeal.





REMAND

As for the acquired psychiatric disorder, the Veteran was diagnosed with panic disorder with agoraphobia and major depressive disorder.  See Medical Report, psychiatric examination, Susan Myers, MD, May 2011.  He stated that he noticed having increased anxiety and physical symptoms as well as shortness of breath, chest tightens, dizziness, and increased heart rate.  He told the physician that he had had one anxiety attack in 1996, but that he began to have more attacks once he got out of the military.  

VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this case, the Veteran's reported feelings of anxiety during service are credible.  The Veteran has not been afforded a VA examination to address this issue.  As, such a remand is required in order to determine whether or not the Veteran's acquired psychiatric disorder is related to his military service.  

As for the left hip disorder, the Veteran indicated that he injured his left hip in service while exercising.  See May 2017 hearing transcript.  The Veteran's service treatment records (STRs) show that he reported hip pain "that occurs with exercise."  See May 26, 2005 STRs.  

The Veteran was afforded a VA examination in March 2008, wherein the examiner found no existing pathology.   

As the Veteran has indicated that his left hip was injured as a result of in-service exercises and marches, and that he felt pain in his left hip, an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 2006.  

A VA examination was scheduled for November 2013.  The evidence of record indicates that the Veteran failed to appear for the examination scheduled in November 2013.  See November 2013 Invoice, QTC Medical Services.  The Veteran has stated during his May 2017 hearing that he never received notice of the examination, and was therefore unaware that it was scheduled for him.  See Hearing Transcript, page 13.  The record does not show whether the Veteran was notified of the scheduled examination, or that any attempts were made to reschedule the examination.  As such, the Board finds that there was good cause for not reporting to the examination, and a new examination will be ordered.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he either provides any outstanding relevant private treatment records, or completes a release for any private providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159 (e) (2017).  The Veteran must then be given an opportunity to respond.  

2. Then, obtain and associate with the record all of the available medical treatment records relative to the Veteran's left hip disorder and psychiatric disorder since November 2011.  Notify the Veteran if the AOJ is unable to obtain those records.  Document all efforts to obtain those documents in the claims file. VA must exhaust all efforts to attempt to obtain said records.

3. Then, schedule the Veteran for a VA psychiatric examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following: 

a) Confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association for respective diagnoses, including panic disorder with or without agoraphobia, major depressive disorder, and anxiety.

b) For every psychiatric disorder diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include any incident thereof.
4. Then, schedule the Veteran for a VA orthopedic examination.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available to the examiner, who should note that review in the examination report.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner should respond to the following:

a) Confirm the existence of any current left hip disorder, and determine the precise nature and etiology of disorder(s).   

b) For every left hip disorder diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service, to include any incident thereof.

5. Then, re-adjudicate the claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:   Disabled American Veterans 

Department of Veterans Affairs


